      Case 4:18-cv-00436-CRW-HCA Document 35 Filed 03/19/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF IOWA



       Dejuan Haynes



               Plaintiff                            JUDGMENT IN A CIVIL CASE
       v
                                                    CASE NUMBER: 4:18-cv-00436-CRW-HCA
       Brian Minnehan, Ryan Steinkamp,
       Dana Wingert and City of Des
       Moines, Iowa

               Defendant

        JURY VERDICT . This action came before the Court for trial by jury. The issues have been
tried and the jury has rendered its verdict.

       DECISION BY COURT. This action came before the Court. The issues have been
considered and a decision has been rendered.


IT IS ORDERED AND ADJUDGED:
Motion for Summary Judgment granted in favor of defendants and against plaintiff. Costs are taxed to
the plaintiff.




Date: March 19, 2020                                CLERK, U.S. DISTRICT COURT


                                                    /s/ Kellie Watson
                                                    ______________________________
                                                    By: Deputy Clerk
